Citation Nr: 0728434	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claim for service 
connection for bilateral hearing loss.


FINDING OF FACT

There is no competent medical evidence of bilateral hearing 
loss.


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the 
right ear have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002 & Supp 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In September 2003 the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit, including any evidence not in the 
possession of the Federal government.  He was also informed 
as to the type of evidence which would support his claim, 
including the fact that he must show a current disability.  
The letter, in essence, advised him to submit any evidence he 
might have in his possession or identify any evidence that 
might support his claim, although it did not specifically set 
forth that advice in those words.  The September 2003 letter 
advised the veteran of each notice element required by 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

A March 2006 letter provided the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The timing of these notices did not affect the essential 
fairness of the adjudication or prejudice the veteran, as 
complete notice was provided prior to the final adjudication 
of the claim in the October 2006 supplemental statement of 
the case, which contained the complete text of the VCAA and 
explained that there was no medical evidence of current 
hearing loss.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded multiple VA 
examinations.  VA afforded the veteran an opportunity to 
submit any additional evidence and to identify any relevant 
evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.

Claim for Service Connection for Bilateral Hearing Loss 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

For purposes of veterans' benefits, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Service connection may only 
be granted if claimed hearing loss is of sufficient severity 
to be considered a disability for VA purposes. 

Although the veteran certainly believes he has hearing loss, 
VA examinations in September 2006, September 2003, and 
October 2003, show bilateral normal hearing and good to 
excellent word recognition ability.  All testing results of 
pure tone air thresholds in both ears were 25 decibels or 
better and no reported speech recognition scores was below 94 
percent.  The veteran does not currently have a hearing loss 
disability of either ear, as defined for VA purposes.  

There is no medical evidence of bilateral hearing loss.  
Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As the veteran 
does not have a current disability, his claim for service 
connection for bilateral hearing loss is denied.

The preponderance of the evidence is against the veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for service 
connection for bilateral hearing loss cannot be granted.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


